 

RESEARCH AND DEVELOPMENT SERVICES AGREEMENT

 

THIS RESEARCH AND DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is being entered
into as of this 6th day of March, 2015 (the “Effective Date”), by and between
OncoSec Medical Incorporated, a Nevada Corporation with a principal place of
business at 9810 Summers Ridge Rd., Ste. 110, San Diego, CA 92121 (the
“Company”), and Rev.1 Engineering Inc., a California Corporation, having a
principal place of business at 41693 Date Street, Murrieta, CA 92562 (“Rev.1”).
Rev.1 and Company are at times referred to individually as a “Party” and jointly
as the “Parties.”

 

Recitals

 

WHEREAS, Company desires to engage Rev.1, and Rev.1 has agreed to be engaged by
Company, to provide the services set forth on Exhibit “A” attached hereto and
incorporated by reference (“Services”); and,

 

WHEREAS, the Services to be performed by Rev.1 for and on behalf of the Company
relate to the research and development products which are described in Exhibit
“A,” which description is incorporated by reference (the “Products”).

 

Agreement

 

NOW, THEREFORE, in consideration of the following mutual promises,
representations, conditions, and covenants, the Parties hereby agree as follows:

 

1. Recitals. The Recitals set forth above are hereby incorporated by reference
into this Agreement, as if fully set forth herein.

 

2. Definitions. Capitalized terms used in this Agreement and not otherwise
defined shall have the following meanings:

 

(a) “Company Documents and Materials” shall refer to all documents or other
media, whether tangible or intangible, that contain or embody Proprietary
Information, as defined below, or any other information concerning the business,
operations or plans of the Company, whether such documents or media have been
prepared by Company, or by others on behalf of the Company. Company Documents
and Materials include, but are not limited to, blueprints, drawings,
photographs, charts, graphs, notebooks, tests, test results, experiments,
customer lists, computer disks, tapes or printouts, sound recordings and other
printed, electronic, typewritten or handwritten documents or information, sample
products, prototypes and models.

 

(b) “Inventions” means, the Product being developed pursuant to this Agreement
resulting from the performance of the Services. Unless specifically included on
Exhibit “A” as part of the Services to be performed, the term “Inventions” does
not include any software programs or subroutines, source or object code,
algorithms, improvements, works of authorship, technology, designs, formulas,
ideas, processes, techniques, methodology, know-how and data, whether or not
patentable or copyrightable, made, discovered, conceived, reduced to practice,
or developed by Rev.1, which are not an integral part of the Product even if
developed or discovered by Rev. 1 in designing or developing the Product.

 

 

 

 

(c) “Proprietary Information” means information relating to the Services or the
Product which is developed, created, or discovered by or on behalf of the
Company, or which became or will become known to, or was or is conveyed to the
Company pursuant to this Agreement, which has commercial value in Company’s
business, whether or not patentable or copyrightable, including, without
limitation: (i) specifically developed software programs, subroutines, source
and object code, algorithms, (ii) specifically developed designs, technology,
know-how, processes, data, ideas, techniques; (iii) works of authorship; and
(iv) product development plans. Propriety Information will also included any
information provided by Company to Rev. 1 relating to: (i) customer lists; (ii)
terms of compensation and performance levels of the Company’s employees and
consultants; (iii) Company’s customers; (iv) other information concerning the
Company’s actual or anticipated business, research or development: or (v)
information which is received in confidence by or for the Company from any other
person or entity by Rev. 1 which is marked “Confidential.” However, Proprietary
Information does not apply to any information known to Rev. 1 prior to the
signing of this Agreement or which is common knowledge or otherwise published by
Company.

 

(d) “Services” means those services as set forth on Exhibit “A,” to be performed
by Rev.1 for and on behalf of the Company related to the research and
development of the Product.

 

(e) “Deliverables” means all work product and related materials prepared and
developed by Rev. 1 in connection with this Agreement, including, but not
limited to, the preliminary prototype components, initial design specifications
and drawings, documentation of materials and processes used to fabricate the
prototypes, summary of bench testing, and the materials related to the Services
provided under this Agreement, including, but not limited to, all materials,
prototypes and files.

 

3. Research and Development Services. Rev.1 shall use commercially reasonable
efforts, and devote sufficient time, attention and provide qualified personnel,
to perform the Services, in accordance with the schedule set forth on Exhibit
“A.” Rev.1 does not guarantee that the Product can be developed. If the Product
cannot be developed using commercially reasonable efforts, Company will still be
required to make all payments for the Services pursuant to the terms of this
Agreement.

 

4. Compensation.

 

(a) Company shall pay Rev.1 for the Services to be performed under this
Agreement the compensation set forth on Exhibit “B,” including any hourly cost
for labor performed as part of the Services (the “Labor Costs”). Company
acknowledges that the Labor Costs do not include the cost of capital equipment,
outside services or First in Man (“FIM”) Product incurred in connection with
Rev.1’s performance of the Services (the “Excluded Costs”). Excluded Costs will
be the sole and exclusive responsibility of the Company, payable in accordance
with the schedule set forth on Exhibit “B” of such Excluded Costs. Company will
also pay to Rev. 1 any and all other Compensation in accordance with the
schedule set forth on Exhibit “B”. Company will pay to Rev. 1 travel time (door
to door) related to the performance of the Services at the Labor Costs rates set
forth on Exhibit “B.”

 

 

 

 

(b) In addition, the Company will reimburse Rev.1 for all reasonable, documented
and actual expenses, including, without limitation, actual travel expenses
(airfare, hotel, rental car, meals, parking, etc.) incurred by Rev.1 in
connection with its performance of the Services.

 

(c) The Company shall pay to Rev.1 all amounts due under this Section 4 within
fifteen (15) calendar days of the Company’s receipt from Rev.1 of Rev. 1’s
invoice.

 

(d) Rev.1 has the option to invoice expenses twice per month if Rev.1 reasonably
determines the carrying costs of these expenses warrants doing so.

 

(e) The Company will pay all capital expenses directly to the vendor responsible
for delivering the capital items.

 

5. Term. The term of this Agreement shall commence on the Effective Date and
continue until the earlier of: (i) Rev.1’s completion of the Services; (ii)
termination by either Party, for any reason, upon giving not less than thirty
(30) days’ written notice to the other Party; (iii) immediately upon a material
breach of this Agreement by a Party, if such breach is not cured within ten (10)
days following notice of such breach; (iv) by Rev. 1 in the event that payment
is not received within fifteen (15) days of an invoice being due and payable by
Company; or (v) the dissolution, voluntary or involuntary bankruptcy of either
Party, or assignment by either Party of all or substantially all of its assets
for the benefit of creditors. Notwithstanding the termination of this Agreement,
any liability or obligation of either Party which may have accrued prior to such
termination, shall continue in full force and effect, including but not limited
to the rights and obligations of the Parties under Sections 4, 5(a), 6, 7, 8,
11, 13, and 21 of this Agreement.

 

(a) Cancelation Fee. Given the nature of the Services, Company acknowledges that
Rev. 1 will be making a substantial initial investment of time, effort and funds
in order to begin to provide the Services and attempt to develop the Product.
Some of these costs are amortized by Rev. 1 throughout the entire term of this
Agreement. If Company terminates this Agreement before the end of the term,
Company will pay in full for all services & expenses not yet paid and will then
also forfeit the remaining Deposit held by Rev.1. If Rev.1 terminates this
agreement, after payment is made by Company for all outstanding balances, Rev.1
will refund the remaining Deposit, if any.

 

6. Confidentiality of Proprietary Information.

 

(a) Nature of Information. Rev.1 acknowledges that the Company possesses and
will possess Proprietary Information which is important to its business. Rev.1
further acknowledges that Rev.1’s engagement creates a relationship of
confidence and trust between the Company and Rev.1 with respect to Proprietary
Information.

 

(b) Property of the Company. All of Company Documents and Materials, all of
Company’s Proprietary Information and all patents, patent rights, copyrights,
Company trade secret, Company trademarks and other Company intellectual property
rights, are and shall be the sole property of the Company. Rev.1 assigns to the
Company any and all rights, title and interest Rev.1 may acquire in any such
Company Proprietary Information or Company Documents and Materials, in
performing the Services, to the Company.

 

 

 

 

(c) Confidentiality. At all times, except as may be necessary in performing the
Services, both during the term of Rev.1’s engagement by the Company and after
Rev.1’s termination, Rev.1 shall not use or disclose any Proprietary Information
or anything relating to it without the prior written consent of the Company.

 

(d) Compelled Disclosure. In the event that Rev.1 is requested in any legal
proceeding to disclose any Proprietary Information, Rev.1 shall give the Company
prompt notice of such request so that the Company may seek an appropriate
protective order. If, in the absence of a protective order, if Rev.1 is
compelled by any Court of competent jurisdiction to disclose such Proprietary
Information, Rev.1 may disclose such information without liability.

 

(e) Records. Rev.1 agrees to make and maintain adequate and current written
records, of all Inventions, trade secrets and works of authorship assigned or to
be assigned to the Company pursuant to this Agreement.

 

(f) Handling of the Company Documents and Materials. Except as may be necessary
in performing the Services, Rev.1 shall not remove any Company Documents and
Materials from the business premises of the Company or deliver any Company
Documents and Materials to any person or entity outside the Company. Rev.1
immediately upon termination of this Agreement, or if so requested by the
Company, will return all Company Documents and Materials, apparatus, equipment
and other physical property, excepting that Rev. 1 may maintain one copy of such
material for its business records subject to the non disclosure terms of this
Agreement.

 

7. Inventions.

 

(a) Disclosure. Rev.1 shall promptly disclose in writing to Company all
discoveries and new developments made during the term of Rev.1’s engagement with
the Company relating to the Services. Rev.1 will disclose to Company any
discoveries, or inventions made, discovered, conceived, reduced to practice or
developed by Rev. 1, either alone or jointly with others, within six (6) months
after the termination of this Agreement which result, in whole or in part,
relating to the Services. Such disclosures shall be received by the Company in
confidence, to the extent such inventions are not assigned to the Company
pursuant to subsection (b) below, and do not extend the assignments set forth
below.

 

(b) Assignment of Inventions to the Company. All Inventions which Rev.1 makes,
discovers, conceives, reduces to practice or develops (in whole or in part,
either alone or jointly with others) in performing the Services shall be the
sole property of the Company, to the maximum extent permitted by law and Rev.1
will assign to the Company all of its rights, title and interest to such
Inventions. Unless specifically included on Exhibit “A” as part of the Services
to be performed, such assignment does not apply to any software programs or
subroutines, source or object code, algorithms, improvements, works of
authorship, technology, designs, formulas, ideas, processes, techniques,
methodology, know-how and data, whether or not patentable or copyrightable,
made, discovered, conceived, reduced to practice, or developed by Rev.1, which
are not developed or discovered by Rev. 1 in designing or developing the
Product.

 

 

 

 

(c) Works Made for Hire. Rev.1 acknowledges that the Company shall be the sole
owner of all patents, patent rights, copyrights, trade secret rights, trademark
rights and all other intellectual property rights in connection with the
Inventions. Rev.1 further acknowledges that such Inventions, including, without
limitation, any computer programs, programming documentation and other works of
authorship, are “works made for hire” for purposes of the Company’s rights under
patent or copyright laws. Rev.1 hereby assigns to the Company any and all
rights, title and interest Rev.1 may have or acquire in such Inventions. If in
the course of Rev.1’s engagement with the Company, Rev.1 incorporates into a
Company product, process or machine a prior invention or improvement not related
to the Services that is owned by Rev.1 or in which Rev.1 has an interest, the
Company is granted and shall have a non-exclusive, royalty-free, irrevocable,
perpetual, sublicensable, worldwide license to make, have made, modify, use,
market, sell and distribute such prior invention as part of or in connection
with such Product. Company will be responsible for obtaining all intellectual
property protection, including all licenses, trademarks and copyrights.

 

(d) Cooperation. Rev.1 will perform, all acts necessary to permit and assist
Company, at Company’s expense, in further evidencing and perfecting the
assignments made to the Company under this Agreement and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
such Inventions and improvements related to the Services in any and all
countries. Such acts may include, without limitation, execution of documents and
assistance or cooperation in legal proceedings.

 

8. Non-Competition. During the term of this Agreement and for three years
thereafter, Rev.1 shall not, with or without consideration, develop a product
similar to the Product, for any person, business, firm or corporation. Rev.1 is
not precluded from providing services to any person, business, firm or
corporation engaged in any business competitive with the business conducted by
the Company, so long as the services being provided do not include developing a
similar product to the Product developed pursuant to this Agreement.

 

9. Arrangement Non-Exclusive. Except for the restrictions set forth above in
this Agreement, this is not an exclusive agreement and Rev. 1 is not restricted
from providing similar services for any other existing or potential customer.

 

10. Independent Contractor. The Parties acknowledge that Rev.1 shall, at all
times, be acting and performing as an independent contractor. Nothing in this
Agreement is intended to create an employer/employee relationship or a joint
venture relationship between the Parties. Rev.1 is not eligible for any
compensation, fringe benefits, pension, workers’ compensation, sickness or
health insurance benefits, or other similar benefits accorded employees of the
Company. Company will not withhold any sums for income tax, unemployment
insurance, social security, or any other withholding pursuant to any law or
requirement of any governmental body on behalf of Rev.1. Rev.1 acknowledges that
the Company has no obligation under local, state, or federal laws regarding
Rev.1 and that the total commitment and liability of the Company in regard to
any arrangement with, or work performed by, Rev.1 hereunder is to compensate
Rev. 1 as set forth in Section 4 hereof.

 

 

 

 

11. Maintenance of Records. During the term of this Agreement and for five (5)
years after the completion of the Services, Rev.1 shall make available, upon
written request of the Company or its designee, any records maintained by Rev.1
regarding any of the Services performed hereunder by Rev.1.

 

12. No Authority to Bind. Rev.1 shall have no power or authority to execute any
agreements or contracts for or on behalf of the Company or to bind the Company
in any other manner.

 

13. Liability Limitation. Without limiting any other provisions hereunder, under
no circumstances shall Rev.1 be liable to Company with respect to this Agreement
for any consequential, indirect, exemplary, special or incidental damages of any
kind regardless of the form of action, whether in contract, tort (including
negligence), strict liability, or otherwise. Rev. 1’s liability for any other
cause of action will be limited to thirty percent (30%) of the compensation
already paid to Rev.1, even if Rev.1 has been advised of the possibility of such
damages.

 

14. No Assignment. This Agreement may not be assigned by either Party without
the written consent of the other party.

 

15. Severability. If one or more provisions of this Agreement are held to be
unenforceable by a Court of competent jurisdiction, then such provisions shall
be excluded from this Agreement and the balance of the Agreement shall remain in
full force and effect.

 

16. Binding Effect. This Agreement shall inure to the benefit of and are binding
upon, the Parties and their respective successors and permitted assigns.

 

17. Amendment. This Agreement may only be amended in writing signed by both
Parties.

 

18. Notice. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given on date of delivery, if
delivered personally, or on the date delivered if by overnight mail, or
certified mail, postage pre-paid, if sent pre-paid and addressed as follows:

 

  If to Rev. 1: Rev. 1 Engineering Inc.     Attn: Phillip Burke, COO     41693
Date Street     Murrieta, CA 92562         If to Company: OncoSec Medical
Incorporated     Legal Department     Attn: Sheela Mohan-Peterson     9810
Summers Ridge Rd., Ste. 110     San Diego, CA 92121

 

 

 

 

A Party may change its address by providing notice to the other Party.

 

19. Arbitration.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, including, but not limited to, the validity and enforceability
of this Agreement under all Federal and State Laws or otherwise, will be settled
by binding arbitration in accordance with the appropriate Rules of the Judicial
Arbitration and Mediation Services (JAMS), and judgment upon the award rendered
may be entered in any court having jurisdiction thereof. Any such arbitration
award will be binding on the Parties. Such arbitration will be conducted before
JAMS in Ontario, California.

 

The Parties may seek or obtain any provisional remedy, including, but not
limited to, prejudgment attachment and injunctive relief, in a court of
competent jurisdiction without waiving the right to arbitration.

 

Within ten (10) days of the service of a claim or demand for arbitration by a
Party upon the other Party, the Parties will select from JAMS a mutual
arbitrator to hear this matter. If the Parties are unable to select a mutually
acceptable arbitrator, then each Party will designate in writing and appoint one
arbitrator from JAMS and these two arbitrators will then select a third
arbitrator from JAMS, who will then serve as the sole arbitrator in this matter.
Each Party will pay their or its own party-appointed arbitrator fees and
expenses in connection with the arbitration, subject to recovery by the
prevailing Party, as set forth in Paragraph 22 below. The Parties acknowledge
that they are willing to have the third arbitrator paid at his or her normal
hourly rate, which cost is to be split between the Parties.

 

The arbitrators will be required to decide all matters in accordance with the
applicable law and in accordance with the provisions of this Agreement.

 

20. Entire Agreement. This Agreement constitutes the entire agreement between
the Parties and supersedes any and all other written or oral agreements between
the Parties with respect to the subject matter of this Agreement.

 

21. Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of California, without
regard to its principles of conflicts of laws. The Parties hereto irrevocably
submit to the exclusive jurisdiction of the state and federal courts sitting in
the County of Riverside, State of California for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby. The above provision in no ways affects the
provisions of Section 19 pertaining to Arbitration.

 

22. Attorney’s Fees. If any action is necessary to enforce any provision of this
Agreement, the prevailing party shall be entitled to recover all of its costs,
including all attorney fees and court costs.

 

 

 

 

23. Counterparts. This Agreement may be executed in one or more counterparts
with either an original or facsimile or pdf signature considered to be an
original, and all of which together shall constitute one and the same
instrument.

 

In Witness Whereof, the Company and Rev.1 have made this Agreement effective as
of the Effective Date.

 

Rev.1 Engineering Inc.   Oncosec Medical Incorporated           By:
                                   By:   Name:     Name: Punit Dhillon Title:  
  Title: President & CEO

 

 

 

 

 

Exhibit A

 

A. Scope of Work

 

1. Research & Product Development Project 1

2. Research & Product Development Project 2

 

B. Services to be Provided

 

1. Research, Development, Testing and Regulatory Filing of Project 1

2. Research, Development, Testing and Regulatory Filing of Project 2

 

C. PRODUCT DESCRIPTION

 

1. Project 1

2. Project 2

 

D. Project Deliverables

 

1. All Product Development Phase Reviews (through regulatory filing) for both
Products

 

EXHIBIT A

 

 

Exhibit B – Hourly

 

Pricing and Payment Terms

 

●   Rev.1 Labor & Expense Estimate: $3,383,000

 

PURCHASE ORDER

 

Company will place a purchase order with Rev.1 in the amount of Three Million,
Three Hundred and Eighty-Three Thousand dollars ($3,383,000). This is the labor
and materials estimate and includes the initial deposit described below.

 

INITIAL DEPOSIT

 

Company will pay an initial deposit to Rev.1 in the amount of Three Hundred and
Fifty Thousand dollars ($350,000) (the “Deposit”) upon signing of this contract
and prior to projects being initiated. Thereafter, 10% of each monthly invoice
shall be offset by the Deposit, reducing the Deposit accordingly. The Deposit
will be consumed over the project in a monthly frequency, at the rate above,
until the projects are complete. Any remaining Deposit will be applied to the
final invoice for the projects. Except as provided in Section 5(a), upon
conclusion of the Agreement and after payment of the final invoice, any
remaining portion of the Deposit will be returned to Company.

 

PAYMENT TERMS

 

This is a time and materials contract. Monthly invoices will be provided for
services provided. Payment is due within fifteen (15) calendar days of receipt
of such invoice.

 

LATE PAYMENT PENALTY

 

A late payment penalty will be imposed following any payments that are deemed
late as per payment terms section above. A late payment penalty of two percent
(2%) of the invoiced amount will be immediately due.

 

EXHIBIT B

 

 

